Citation Nr: 0023541	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date for dependency and indemnity 
compensation (DIC) earlier than October 2, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from December 1968 to September 1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
since the Board's decision to reopen and remand the 
appellant's claim for DIC benefits in July 1997, the regional 
office (RO) granted the appellant's claim by an 
administrative decision in June 1998, effective from October 
2, 1992.  Thereafter, the appellant raised the issue of 
entitlement to an effective date for DIC benefits earlier 
than October 2, 1992, and this is now the sole issue for 
appellate review.  

The record does not reflect that either the appellant or her 
representative have raised the issue of clear and 
unmistakable error (CUE) with respect to any previous final 
decision of the RO.  


FINDINGS OF FACT

1.  An application to reopen the appellant's claim for DIC 
benefits was received on October 2, 1992; by administrative 
decision in June 1998, DIC benefits were granted to the 
appellant, effective from October 2, 1992, the date of 
receipt of the application to reopen.

2.  An administrative decision in April 1973 denied the 
appellant's original claim for DIC benefits and an August 
1988 RO decision denied an earlier application to reopen the 
claim; neither of these decisions were appealed.




CONCLUSION OF LAW

Entitlement to an effective date earlier than October 2, 1992 
for the grant of DIC benefits to the appellant is not 
warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & 
Supp. 2000); 38 U.S.C. § 4005(c) (1970); 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 3.400 (1999), 19.153 (1972), 
19.192 (1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The effective date of an award of death benefits predicated 
on a death during service is the first day of the month fixed 
by the Secretary concerned as the date of actual or presumed 
death, if claim is received with 1 year after the date the 
initial report of actual death was made; however benefits 
based on a report of actual death are not payable for any 
period for which the claimant has received, or is entitled to 
receive an allowance, allotment, or service pay of the 
veteran.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(1).

However, the effective date for the appellant's claim is 
ultimately governed by 38 U.S.C.A. § 5110(a) which provides, 
in pertinent part, that unless specifically provided 
otherwise, the effective date of an award based upon an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall be not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (emphasis added). 

Following notification of the initial review and 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof, 
or, otherwise, the determination becomes final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a).  Previous determinations which 
are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service dependency, line of duty and other 
issues, will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.104(b).

An administrative decision in April 1973 denied the 
appellant's original claim for DIC benefits and an August 
1988 RO decision denied a previous application to reopen the 
claim; neither of these decisions were appealed.  The RO's 
August 1988 determination letter referred to an enclosure 
identified as Department of Veterans Affairs (VA) Form 1-
4107, a VA form that advises claimants of their rights of 
appeal.

An application to reopen the appellant's claim for DIC 
benefits was received on October 2, 1992, and following a 
July 1997 Board decision that reopened and remanded the claim 
for additional development, a June 1998 administrative 
decision granted DIC to the appellant, effective from October 
2, 1992, the date of receipt of the application to reopen.


II.  Analysis

First, the Board again notes that following the RO's April 
1973 decision that originally denied the appellant's claim 
for DIC benefits, the decision was not appealed and therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104; see 
also 38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1972).  
Similarly, when the appellant once again failed to file a 
notice of disagreement with the August 1988 decision that 
denied her subsequent application to reopen the claim, this 
decision also became final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1988).  Thus, the Board finds that the RO 
was correct in its determination of October 1998 that the 
earliest effective date for the award of DIC benefits to the 
appellant was October 2, 1992, the date of receipt of her 
application to reopen after final adjudication.  

38 U.S.C.A. § 5110(a) provides, in pertinent part, that 
unless specifically provided otherwise, the effective date of 
an award based upon an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall be not be 
earlier than the date of receipt of the application therefor.  
While 38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(1), 
provide that the effective date of award death benefits based 
on a death in service from the first day of the month fixed 
by the Secretary concerned as the date of actual or presumed 
death, this is for a claim received within one year of date 
of initial report of actual death.  In this case, the initial 
claim was subject to a prior final denial.  That being the 
case, the rules governing the effective dates for claims to 
reopen apply.  That provision requires that an effective date 
prior to the receipt of the application to reopen can not be 
assigned unless specifically provided otherwise.  The 
provisions of 38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(1) do not specifically state that they apply to 
claims to reopen as opposed to claims filed with one year of 
date of initial report of death.  As the Board has found no 
provision specifically providing otherwise, the Board finds 
that the appropriate effective date for the award of 
appellant's DIC benefits is October 2, 1992, the date of 
receipt of the most recent application to reopen the claim.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.

The Board further notes the service representative's 
contention that the August 1988 letter notifying the 
appellant of the denial of her previous application to reopen 
did not provide her with her appellate rights, and that 
appellant is therefore entitled to an effective date of 
August 1, 1988.  However, as was noted above, the 
notification letter did, in fact, specifically refer to an 
enclosure identified as VA Form 1-4107, a VA form that 
advises claimants of their rights of appeal.  Moreover, there 
is a presumption of regularity of government process that can 
only be rebutted by clear evidence to the contrary.  Ashley 
v. Derwinski, 2 Vet. App. 62 (1992).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) 
(citing Mendenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  
Thus, without clear evidence to the contrary, the Board has 
no alternative but to conclude that the August 1988 
notification letter was accompanied by a form containing the 
appellant's rights of appeal, and that therefore, the August 
1, 1988 determination is final and binding. 

In summary, the Board finds that an effective date earlier 
than October 2, 1992 for the award of DIC benefits to 
appellant is not available based on all applicable laws and 
regulations.  


ORDER

Entitlement to an effective date DIC earlier than October 2, 
1992 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

